Case 8:21-cv-00785-JLS-JDE Document 19 Filed 08/26/21 Page 1 of 3 Page ID #:79




  1
  2
  3
  4
  5
  6
  7
  8
                          UNITED STATES DISTRICT COURT
  9
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11
    STEVEN LEWIS, individually; and          Case No. 8:21-cv-00785-JLS
 12 3SD S-CORP, a California Corporation,
                                             ORDER ON JOINT STIPULATION
 13              Plaintiffs,                 FOR DISMISSAL PURSUANT TO
 14        vs.                               F.R.CIV.P. 41 (a)(1)(A)(ii)
 15 FC FOODS LLC, a Utah Limited
    Liability Company D/B/A JULIA'S
 16 TABLE, and DOES 1 through 10,
    inclusive,
 17
                Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:21-cv-00785-JLS-JDE Document 19 Filed 08/26/21 Page 2 of 3 Page ID #:80




  1                                         ORDER
  2        Pursuant to the Joint Stipulation for Dismissal, this Court orders as follows:
  3        1.     This action is dismissed with prejudice as to all parties; each party to
  4 bear his/her/its own attorneys’ fees and costs.
  5        IT IS SO ORDERED.
  6 Dated: August 26, 2021
  7
  8
  9                                         __________________________
 10                                         HON. JOSEPHINE L. STATON
                                            UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:21-cv-00785-JLS-JDE Document 19 Filed 08/26/21 Page 3 of 3 Page ID #:81




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
